

Exhibit 10.2


SYNOVUS FINANCIAL CORP.
Board of Directors Compensation
(Effective April 26, 2012)
 
 
 
 
 
 
Cash Compensation
 
 
 
 
 
 
 
 
 
Annual Board Retainer
 
$
40,000


 
 
 
 
 
 
Annual Board Committee Member Retainers:
 
 
 
 
Audit Committee
 
$
15,000


 
Compensation Committee
 
$
10,000


 
Corporate Governance and Nominating Committee
 
$
10,000


 
Risk Committee
 
$
10,000


 
Credit Committee*
 
$
10,000


 
 
 
 
 
 
Annual Committee Chair Retainers:**
 
 
 
 
Audit Committee
 
$
15,000


 
Compensation Committee
 
$
10,000


 
Corporate Governance and Nominating Committee
 
$
10,000


 
Risk Committee
 
$
10,000


 
Credit Committee*
 
 
 
 
 
 
 
 
 
Annual Lead Director Retainer
 
$
5,000


 





 
 
 
 
*
 
Note: The Credit Committee is a committee of the Synovus Bank Board of
Directors.
 
 
 
**
 
Note: The committee chair will receive both an annual committee member retainer
and an annual committee chair retainer.



 



--------------------------------------------------------------------------------



 
 
 
 
 
Equity Compensation
 
 
 
 
 
 
 
 
 
An award of 9,434 restricted stock units on each of April 25, 2012 and April 26,
2012, both of which vest immediately and are transferable only at the time of
certain repayment of the aggregate obligations of the Company under the Troubled
Asset Relief Program 
 
 
 
 
 
 
 
Director Stock Purchase Plan
 
 
 
 
 
 
 
 
 
Annual maximum company cash contribution per director participant to
company-sponsored open market stock purchase plan, with company’s contribution
equal to 50% of director participant’s cash contribution, subject to annual
maximum contribution limit by director of $20,000
 
$
10,000


 




